SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Second Amended and Restated Employment Agreement (the “Agreement”) is entered into as of November 17, 2009 (the “Effective Date”) by and between Plantronics, Inc., a Delaware corporation (the “Company”) and S.Kenneth Kannappan (the “Executive”) and amends and restates in its entirety the Amended and Restated Employment Agreement entered into between the Company and the Executive on January 26, 2009. RECITALS A.The Executive is currently employed by the Company. B.The Company and the Executive desire to enter into an agreement that clarifies the rights and obligations of the Company and the Executive in connection with Executive’s employment with the Company and in the event that the Executive’s employment with the Company terminates under certain circumstances. C.The Company believes it is in the best interest of the Company and its stockholders to provide the Executive with an incentive to continue his employment and to motivate the Executive to maximize the value of the Company upon a Change of Control for the benefit of its stockholders. D.The Company believes that it is imperative to provide the Executive with certain enhanced severance benefits upon the Executive’s termination of employment following a Change of Control.These benefits will provide the Executive with financial security and incentive and encouragement to remain with the Company notwithstanding the possibility of a Change of Control. E.This Agreement amends and restates the Amended and Restated Employment Agreement dated January 26, 2009 between the Company and the Executive. AGREEMENT NOW, THEREFORE, the parties agree as follows: 1.Employment and Duties.During the Employment Period (defined in paragraph2 below), the Executive will serve as President and Chief Executive Officer of the Company and such of the Company’s other affiliates and subsidiaries as the Board of Directors of the Company (the “Board”) may from time to time direct.The duties and responsibilities of the Executive shall include the duties and responsibilities for the Executive’s corporate offices and positions as set forth in the Company’s bylaws from time to time in effect and such other duties and responsibilities as the Board may from time to time reasonably assign to the Executive, in all cases to be consistent with the Executive’s corporate offices and positions.The Executive shall perform faithfully the executive duties assigned to him to the best of his ability.The Executive also serves as a member of the Board, and during the Employment Period agrees to serve in such capacity without additional compensation.If the Executive is elected or appointed as an officer or director of any of the Company’s affiliates or subsidiaries during the Employment Period, then he shall also serve in such capacity or capacities but without additional compensation. 2.Employment Period.The employment period (the “Employment Period”) shall begin upon the Effective Date and shall continue thereafter for an initial term of one (1) year, unless sooner terminated in accordance with paragraph10 below.After the initial one (1)-year Employment Period, or any extension term, this Agreement shall be automatically extended for additional one (1)-year terms, unless sooner terminated in accordance with paragraph10 below or unless either party provides written notice of non-renewal to the other at least 90 days prior to the end of the then current term.Notwithstanding the foregoing, if a Change of Control occurs at any time during the Employment Period, the term of this Agreement shall extend automatically through the date that is twenty-four (24) months following the effective date of the Change of Control. 3.Place of Employment.The Executive’s services shall be performed at the Company’s principal executive offices in Santa Cruz, California.The parties acknowledge, however, that the Executive may be required to travel in connection with the performance of his duties hereunder. 4.Base Salary.For all services to be rendered by the Executive pursuant to this Agreement, the Company agrees to pay the Executive during the Employment Period a base salary (the “Base Salary”) at an annual rate of not less than $627,000.The Base Salary shall be paid in periodic installments in accordance with the Company’s regular payroll practices.The Company agrees to review the Base Salary at least annually, and to make such increases therein as the Board may approve. 5.Incentive Bonus.Beginning with the Company’s current fiscal year and for each fiscal year thereafter during the Employment Period, the Executive will be eligible to receive Quarterly and Annual bonuses (together, the “Incentive Bonus”) based upon certain financial criteria set by the Compensation Committee of the Board, including revenue and profitability targets and other organizational milestones.The Incentive Bonus payable hereunder shall be payable consistent with the Company’s past practices and policies, but shall be payable no later than the fifteenth day of the third month following the later of the end of the Executive’s taxable year or the end of the Company’s taxable year following the date the Incentive Bonus is no longer subject to a substantial risk of forfeiture. 6.Expenses.The Executive shall be entitled to prompt reimbursement by the Company for all reasonable ordinary and necessary travel, entertainment and other expenses incurred by the Executive during the Employment Period (in accordance with the policies and procedures established by the Company for its senior executive officers) in the performance of his duties and responsibilities under this Agreement, provided that the Executive shall properly account for such expenses in accordance with Company policies and procedures. 7.Other Benefits.During the Employment Period, the Executive shall be entitled to all of the fringe benefit programs that the Company and its subsidiaries make available to senior officers in accordance with the terms and conditions of such programs. 8.Vacations and Holidays.The Executive shall be entitled to paid vacations and holidays in accordance with the Company’s policies in effect from time to time for its senior executive officers.The Executive shall be entitled to accrue into the following year vacation unused in a given year, provided that the total vacation balance at any time shall not be twice the annual vacation allowance. 9.Other Activities.The Executive shall devote substantially all of his working time and efforts during the Company’s normal business hours to the business and affairs of the Company and its subsidiaries and to the diligent and faithful performance of the duties and responsibilities duly assigned to him pursuant to this Agreement, except for vacations, holidays and sickness.However, the Executive may devote a reasonable amount of his time to civic, community or charitable activities and, with the prior written approval of the Board, to serve as director of other corporations, provided that such activities do not materially interfere with the Executive’s obligations hereunder (except that the Executive shall in any event be permitted to continue serving on the board of directors of Mattson Technology, Inc.). 10.Severance Benefits. (a)Termination for any Reason Other than for Cause.If the Executive’s employment terminates for any reason (other than for Cause) on or after the Effective Date, and the Executive signs and does not revoke a release of claims with the Company (in a form reasonably acceptable to the Company) and provided that such release of claims becomes effective no later than sixty (60) days following the termination date or such earlier date required by the release agreement (such deadline, the “Release Deadline”), then, in exchange for the consideration set forth in this Agreement including but not limited to the Covenant NottoCompete or Solicit found in paragraph 13, and subject to this paragraph 10, Executive shall receive the following for the period of twenty-four (24) months following the Termination Date (the “Severance Payment Period”): (i)continued cash compensation payments equal to seventy-five percent (75%) of the average of the cash compensation earned in the four (4) full fiscal quarters immediately preceding the Termination Date; provided, however, that during fiscal year 2011, the time period for calculating seventy-five percent (75%) of the average of the cash compensation earned shall be measured by the cash compensation earned in the eight (8) full fiscal quarters immediately preceding the Termination Date and in fiscal year 2012 and thereafter, the time for calculating seventy-five percent (75%) of the average cash compensation earned shall be measured by the cash compensation earned in the twelve (12) full fiscal quarters immediately preceding the Termination Date and (ii)the continued provision of “Company Benefits,” including “Medical Benefits” (as defined in paragraph11(c)). If Executive voluntarily reduces his compensation as a cost reduction measure, Executive’s continued cash compensation payment shall not be calculated as outlined in subsection (i) of this section, but instead, the continued cash compensation payment calculation shall equal seventy-five percent (75%) of the average of the cash compensation earned in the number of full fiscal quarters as specified in subjection (i) of this section as if the voluntary reduction was not implemented. To remove any ambiguity in the foregoing amount, after the foregoing payments are completed, the Executive shall have received a total of 1.5 times the average of the cash compensation payments earned in the number of full fiscal quarters as specified in subjection (i) of this section (disregarding any voluntary reduction of the Executive’s cash compensation). “Cash compensation” as used in this paragraph shall mean Base Salary and Incentive Bonus earned in the applicable fiscal quarters, even if the amounts are paid in subsequent periods.The cash compensation shall be payable at the same time(s) as payable to employees of the Company.Such payments and the provision of Company Benefits shall be discontinued and the Company shall be entitled to a refund of all compensation paid upon a breach by the Executive of his obligations under paragraph12 (Proprietary Information ) or paragraph 13 (Covenant Not to Compete or Solicit) hereof. (b)Termination for Cause.If the Executive is terminated for Cause, then the Executive shall not be entitled to receive severance or other benefits under this Agreement, but will be entitled to receive benefits (if any) as may then be established under the Company’s then existing severance and benefits plans and policies at the time of such termination for similar types of terminations. (c)Termination without Cause or Resignation for Good Reason in Connection with a Change of Control.If the Company terminates the Executive’s employment with the Company without Cause or if the Executive resigns from such employment for Good Reason, and such termination occurs on or within twenty-four (24) months after a Change of Control, and the Executive signs and does not revoke a release of claims with the Company (in a form reasonably acceptable to the Company) and provided that such release of claims becomes effective no later than the Release Deadline, then subject to this paragraph 10, Executive shall receive the following: (i)Accrued Compensation.The Company shall pay the Executive all accrued but unpaid vacation, expense reimbursements, wages, and other benefits due to the Executive under any Company-provided plans, policies, and arrangements. (ii)Severance Payment.The Executive shall receive a lump-sum payment (less applicable withholding taxes) equal to the sum of (A) three hundred percent (300%) of the Executive’s Base Salary as in effect immediately prior to the Executive’s termination date or (if greater) at the level in effect immediately prior to the Change of Control, (B) one hundred percent (100%) of the
